DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Hickle et al. (US 2008/0061153 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 1 and 19, which recites features not taught or suggested by the prior art.
In particular, Hickle does not teach having a Near Field Communication (NFC) antenna a longitudinally extending portion and a circumferentially extending portion, wherein the longitudinally extending portion covers less than 180 degrees of the circumference of the sidewall as recited in claim 1, or a longitudinally extending portion and a circumferentially extending portion, wherein the longitudinally extending portion covers less of the circumference of the sidewall than the circumferentially extending portion.
The previously relied upon primary reference of Bauss et al. (US 2017/0235919 A1) also does not teach said configuration of longitudinal and circumferential antenna portions.

Similarly, other references such as Yide et al. (CN 206639934 U) and Ito (US 2015/0340639 A1) do teach a similar shape as shown in Fig. 2 of Applicant’s specification, said references also do not disclose use with a cylindrical container body. As such, it is unclear if the antennas of Yide or Ito would translate onto a cylindrical container in a manner that necessarily reads on the claim limitations indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781